Exhibit 10.99.1
(CONTRACT FORM) [w64771w6477108.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1 Contract ID
Code            Page 1 of Pages 2 2. Amendment/Modification No. 3. Effective
Date 4. Requisition/Purchase Req. No, 5. Project No. (if applicable) 0024 Apr 21
, 2008 NTIA9110-8-37503 6. Issued By            Code F6001201 7. Administered By
(If other than Item 6) Code DOC/NOAA/AGO            SEE BLOCK 6 STAFF OFFICE &
EXTERNAL CLIENTS. AD 1305 EAST WEST HIGHWAY, RM 7601 SILVER SPRING, MD 20910
D1ANWER. TRICE 301-713-0838 x 102 3. Name and Address of Contractor (No, Street,
County, and Zip Cods) (X) 9A. Amendment of Solicitation No. NEUSTAR, INC. Vendor
ID; 00000 190 9B. Date (See Item 11) 46000 CENTER OAK PLAZA            DUNS:
112403295 STERLING V A 201666593 10A. Modification of Contract/Order No. CAGE:
3DXC3 X            SB 1335-02- W-0175 10B. Date (See Item 13) Oct 26, 2001 —
Code            Facility Code —— — 11, THIS ITEM ONLY APPLIES TO AMENDMENTS_OF
SOLICITATIONS The above numbered solicitation is amended as set forth in item
14. The hour and date specified for receipt of Offers is extended is not
extended. Offers must acknowledge receipt of this amendment prior to the hour
and date specified in the solicitation or as amended, by one of the following
methods:
(a) By completing items and 15. and returning ___copies of the amendment (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified, 12. Account™ and Appropriation Data (if required) See
Schedule $ US 0.00 —— — 13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF
CONTRACT/ORDERS. IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
(x) A. This change order is issued pursuant to: (Specify authority) The changes
set forth in item 14 are made in the Contract Order No, in item 10A. -— — B. The
above numbered Contract/Order is modified to reflect the administrative changes
(such as changes in paying office, appropriation date, etc.) Set fourth item 14,
pursuant to the authority of FAR 43.103 (b) — C. This supplemental agreement is
entered into pursuant to authority of; — X            D. Other (Specify typo of
modification and authority) 522.217-9: Option to Extend the Term of the Contract
— E. IMPORTANT: Contractor            X            is not. is required to sign
this document and return            copies to the issuing office. —— — —— —— —
14. Description of Amendment/Modification (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.) The purpose of
this modification is to exercise Option Period Four. This will extend the period
of performance from April 24, 2008 through May 22, 2008. All other terms and
conditions remain the same, and there is no additional cost to the government.
Except as provided herein, all terms and conditions al the document referenced
in item 9A or 10A. as heretofore changed, remains unchanged and in full force
and effect. 15A, Name and Title of Signer (Type or Print) 16A. Name and title of
Contracting Officer (Type or Print) DIANER. TRICE 301 -713-0838 x 1 02 Contract
Specialist Diane. Trice@ noaa.gov 1 5B, ‘Contractor/0fferor 16B. United States
of America 16C. Date Signed 1 5C. Date Signed Apr 21, 2008 — (Signature of
person authorized to sign) (Signature of Contracting Officer) —— — NSN
7540-01-152-8070 30-105 STANDARD FORM 30 (REV- 10-83] PREVIOUS EDITIONS
UNUSABLE            Prescribed by GSA FAR (48 CFR) 53.243

 



--------------------------------------------------------------------------------



 



                                              SCHEDULE             Item No.    
Supplies/Services     Quantity       Unit     Unit Price       Amount    
0012
    Option Period Four       1       EA       0.00         0.00    
 
    Period of Performance: 30 days beginning April 24, 2008 through May 22,
2008.                                      
 
                                         
 
                                         
 
                                           
 
    Accounting and Appropriation Data:                                      
 
    61.08.1050012.100.0012.010101000.08000000000                                
     
 
    00000.25990000.000000                                      
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                                                             

 



--------------------------------------------------------------------------------



 



(CONTRACT FORM) [w64771w6477109.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1 . Contract ID Code Page 1
of Pages 2

2. Amendment/Modification No.3. Effective Date 4. Requisition/Purchase Req No.5.
Project No. (if applicable)

0025 May 27, 2008 NTIA91 10-8-39832

6. Issued By CodeF600120l 7. Administered By (If other than Item 6}Code

DOC/NOAA/AGO SEE BLOCK 6

STAFF OFFICE & EXTERNAL CLIENTS,AD

1305 EAST WEST HIGHWAY, RM 7601

SILVER SPRING, MD 20910

DIANE R. TRICE 301 713-0838x102

8. Name and Address of Contractor (No., Street, County, end Zip Code) (X) 9A.
Amendment of Solicitation No.

NEUSTAR, INC. Vendor ID; 00000190 9B. Date (See Item 11)

46000 CENTER OAK ‘LAZA            DUNS: 112403295 STERLING V A 20166 593 10A.
Modification of Contract/Order No.

CAGE: 3DXC3 SBI335-02-W-017S

10B. Date (See Itemn 13)

Oct 26,2001

Code            Facility Code 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF
SOLICITATIONS

| | The above numbered solicitation is amended as setforth in item 14.
Thehourand date specifiad for receipt of Offers |is extended | |isnot extended.
Offers must acknowledge i iceiptof this amendment prior to the hour and date
specified In the solicitation or as amended, by one of the following methods:
(a) By completing Items 8: id 15, and returning copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer

submitted; or (c) By separ: e letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED T THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUF: JFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or tetter, provided each telegi im or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12. Accounting and Appropriation Data (If required) Schedule $ US See 0.00 13.
THIS ITEM APPLIES ONLY TO MODIFICATIONS OF (x) CONTRACT/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM U. A. This change order 5 issued
pursuant to: (Specify X E. 1 authority) The changes set forth In item 14 are
made in the Contract Order No. in item 10A. B. The above numbered Contract/Order
is modified to reflect the administrative changes (such as changes in paying
office, appropriation dele, etc.) Set fourth item 14 pursuant to the authority
of FAR 43. 103 (bl C. This supplemental agreement is entered Into pursuant to
authority of:

D. Other (Specify tyyp of modification and authority) FAR 52.2 1 7-9 1 option to
extend term of the contract E. IMPORTANT: Contractor [X|is not, | | Is required
to sign this document and return            copies to the Issuing office.

The Purpose of this Modification is to exercise the option to extend the
performance period of this contract for the period of 5/23/2008 • 5/21/2008, at
no additional cost. The option is exercised as a continuing requirement due to
receipt of protest for Contract DG1335-08-CN-0002. All other terms and
conditions remain unchanged.

Except as provided herein, all items and conditions of the document referenced
in item 9A or 10DA. as heretofore changed, remains unchanged and in full force
and effect } 154 Name and Tide of Si. : ler (Type or Print) 16A, Name and title
of Contracting type of print            tint) DIANER. TRICE 301-713-0838x102
Contract Specialist Diane.Trice@noaa.gov 15B. Contractor/Offeror 15C. Date
Signed 16B. unnited\states of America 1SC, Date Signed (Slqnature of person
authorized to sign) (SignatursofContracBnq Officer) NSN 7540-01 -152-8070 30-105
STANDARD FORM 30 (REV. 10-83) PREVIOUS EDITIONS UNI SABLE            Prescribed
by GSA FAR (46 CFR) 53.243

 



--------------------------------------------------------------------------------



 



                                              SCHEDULE       Item No.    
Supplies/Services     Quantity       Unit     Unit Price       Amount    
0013
    Option Period Five       1       EA       0.00         0.00    
 
    Period of Performance: 30 days beginning May 23, 2008 through June 21, 2008.
                                     
 
                                         
 
                                         
 
                                           
 
    Accounting and Appropriation Data:                                      
 
    61.08.1050012.100.0012.010101000.08000000000                                
     
 
    00000.25990000.000000                                      
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                                                             

 



--------------------------------------------------------------------------------



 



(GIF) [w64771w6477110.gif]

2. Amendment/Modtfication No. 3. Effective Dale 4 5 Project No of applicable
no:!, Jun 20, 2008 Requisition/Purchase Req No. NTIA 911-10-8-11867 6. Issued By
I)(X’ NUAA M>0 CODE F600120 7 Administered By            Code STAFF OFFICE &
EXTERNAL CLIENTS,AD (if other than Item 1305 EAST WEST HIGHWAY, RM 7601 61 SEE
BLOCK 6 SILVER SPRING, MD 20910 DIANER, TRICE 301-713-0838 X 102 Name and
Address of Contractor (No. Street. County. and Zip Code (X) 9A Amendment of
Solications No NEUSTAR, INC. Vendor ID 9b date (see item 11) 00000190 46000
CENTER OAK PLAZA            DUNS: 11240329 STERLING 1 CA Modification of
Contract Order No. VA 201000593 CAGE: 3DXC3 i \ SB 1335-02-w-0175 10B. Date (See
Item 13) Oct 26, 2001 Code            Facility Code 11. THIS ITEM ONLY APPLIES
TO AMENDMENTS            SOLICITATIONS The above numbered solicitation is
amended as set forth in item 14. The hour and date specified for receipt of
offers            is extended. Offers must acknowledge receipt of this amendment
prior to the hour date specified in the Solication or as amended by one of the
following method (a) By completing items 8 and 15, and returning copies of the
amendmenl: (b) By acknowledging recept of this amendment on each copy of the
offer submitted . or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDE.
WENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO
THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue
of this amendment you desire to change an offer already submitted, such change
may he made by telegram or Ietter, provided each telegram or letter makes
reference to the solicitation and this amendment, and is received prior the
opening hour and date specified 12 Accounting and Appropriation Data (if
required) See Schedule 0.00 1,3 THIS ITEM APPLIES ONLY TO MODIFICATIONS OF
CONTRACT OR ‘”.”••;TRACT.ORDER NO AS DESCRIBED IN ITEM 14 (x) A. This change
order 6 issued pursuant to (Specify authority The changes set form in item 14
are made in the Contract No. in Item 10A B. The above numbered Contract ‘Order
is modified to reflect the administrative changes (such as changes in paying
office appropriation date tec.) Set fourth item 14 pursuant la the authority of
FAR 43.103 (b)C, This supplemental agreement is entered into pursuant to
authority of D            Other (Specify type of modificaion and authority
52.2.217-9’ Option to extend term of the LMiilfac! E. IMPORTANT: Cortractor | X
| is not.| is required to Sign this document and return ralarr. copies to the
issuing office K. Description of Aendment Modification (Organized by UCF section
heading’s, including solicition contract subject matter where feasible The
purpose of this modification is to exercise the option to extend the 30 day
period of performance beginning June 22. 2008 through July 21. 2008. for no
additional cost. The opiion is exercised as a continuing requirement due to the
receipt of protest for contract DGI 335-08-CN-0002. All other terms and
conditions remain unchanged.. 15A Name and Title of Sigeri (Type or Print) Diane
: Triee noaa.gov 15B. Contractor-Officer 16B. United States of
America            Dale Signed 15c. DateSigneD [Signature of (Signature of
Contracting officer) person authorized to sign) MSN 7540-01-152- S070
30-105standard form 30 ,. PREVIOUS COITIONS UNUSABLE            Prescribed hy
H3A FAF F4fl CFR- 5 24,1

 



--------------------------------------------------------------------------------



 



SCHEDULE

                                              Item No.     Supplies/Services    
Quantity     Unit     Unit Price     Amount                                    
0014
    Option Period
Six Period of Performance: 30 days beginnings June 22, 2008 through July 21,
2008.       0       EA       0.00         0.00    
 
                                           
 
    Accounting and Appropriation Data :                                      
 
    61.08.1050012.100.0012.010101000.08000000000 00000.25990000.000000          
                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                                                             

 